Citation Nr: 1632518	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.
 
2.  Entitlement to service connection for chronic residuals of a right eye injury.

(The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for loss of all toes on left foot due to VA treatment is the subject of separate Board decisions.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to October 1957, and had multiple periods of active duty for training (ACDUTRA) with the National Guard from December 1957 to August 1986.  The Veteran filed his claim in October 2009; he died in September 2014.  The appellant is the Veteran's surviving spouse, she has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2014.  This matter was originally on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  As the appellant has appointed The American Legion to represent her on these particular issues and is being represented by an attorney as to other issue that is before the Board, a separate Board decision is being issued on this matter pursuant to BVA Directive 8430, § 14(c)(11) (where an appellant has different representative on different issues, separate decisions will be issued on the matters addressed by each representative).

In October 2013, the Veteran testified at a central office hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during a period of active service, was not manifested to a compensable degree within one year following discharge from a 90-day or more period of active duty, and is not shown to be related to active service.

2.  The Veteran does not have residuals of a right eye injury that occurred while on ACDUTRA; a current right eye disability, visual impairment due to tractional retinal detachment, proliferative diabetic retinopathy status post pan-retinal photocoagulation, cataract, epiretinal membrane, is not shown to be related to active service or to service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Residuals of a right eye injury were not incurred in or aggravated by service or active or inactive duty for training, and are not causally related to service-connected disability.  38 U.S.C.A. §§101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§  3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's May 2014 Remand, RO obtained a competent medical opinion regarding the etiology of the Veteran's diabetes mellitus and in particular to attempt to determine the date of onset of diabetes mellitus; obtained a competent medical opinion regarding the etiology of any right eye disability existing since August 2009, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2009 and November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.   

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations and obtaining VA medical opinions.  There is no evidence that additional records have yet to be requested, or that additional medical opinions are in order. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

The first question that must be addressed, therefore, is whether diabetes mellitus or a chronic right eye disorder is factually shown during service.  The Board concludes they were not.

With respect to diabetes mellitus, an April 1971 Discharge Summary from Martha Jefferson Hospital indicates that the Veteran had been in good health up until six months prior when he gradually noticed increased thirst and urination.  Physical examination demonstrated no abnormal findings.  After glucose testing, impression was diabetes mellitus.  

The Veteran's National Guard Retirement Credits Record shows active duty or ACDUTRA from June to July 1970 and from June to July 1971.  Thus, in April 1971 when he was diagnosed with diabetes mellitus, or for eight months prior to that, he was not on active duty or ACDUTRA.

Thus, the record is absent evidence of onset of diabetes mellitus during a period of active duty or during a period of ACDUTRA.

In October 2013, the Veteran submitted a buddy statement in which a fellow National Guardsman indicated that he was a medic and that while on ACDUTRA with the Veteran, he was called upon to administer insulin injections to him when needed and to also ensure that the appellant had appropriate nutrition when he appeared weak or lethargic.  

There is no contemporaneous medical evidence to support the lay statement.  After April 1971, the Veteran had nineteen ACDUTRA periods, the last one being from July 13 to July 27, 1985.  The last Report of Medical Examination and the last Report of Medical History of record are dated January 21, 1984.  At that time, there was no albumin or sugar in the Veteran's urine, he denied ever having albumin or sugar in his urine, and his endocrine system was evaluated as normal.  Thus, the record is absent competent evidence of permanent worsening of diabetes during a period of ACDUTRA.

With respect to residuals of a right eye injury, a Statement of Medical Examination and Duty Status indicate that while on Annual Training pursuant to 32 U.S.C. § 503, on June 19, 1980, the Veteran was seen at the hospital for injury to his right eye which occurred while the Veteran was walking the perimeter during tactical training.  Nature and extent of injury was noted to be conjunctival eye injury which was incurred in line of duty.  

Despite findings of a right eye injury during a period of ACDUTRA, the Board cannot conclude a "chronic" right eye disorder was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, the National Guard service records subsequent to the June 1980 injury are negative for any findings of right eye injury residuals.  On the Report of Medical Examination in January 1984, the Veteran's eyes in general, ophthalmoscopic, pupils, and ocular motility were all evaluated as normal; his distant vision was 20/20; and his near vision was J-1 on the Jaeger Eye Chart, better than 20/20.  Further, on the Report of Medical History completed by the Veteran in January 1984, he denied ever having any eye trouble.         

Thus, although there is evidence of a right eye injury during a period of ACDUTRA, the record is absent competent evidence of chronic residuals due to that injury.  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Diabetes mellitus can be service-connected on such a basis.  

Since the Veteran's discharge from active duty in October 1957, his active service has consisted of short periods of ACDUTRA.  These consisted exclusively of annual two week periods.  At no time since October 1957 has the Veteran served more than 16 consecutive days on active duty.  Regulations provide that the presumptive provisions for chronic diseases, including diabetes, are triggered when a veteran serves on active duty for 90 days or more.  38 C.F.R. § 3.307(a)(1).  Here, for the veteran to benefit from those provisions, diabetes must have been manifested to a compensable degree within one year of his 1957 separation from service.  His annual two week ACDUTRA periods do not trigger new presumptive periods.  Because it is undisputed that the Veteran's diabetes was not diagnosed until April 1971, and because the earliest reported symptoms of diabetes were in approximately November 1970, well beyond the one year period after his separation in October 1957, presumptive service connection for diabetes is not applicable.  38 C.F.R. § 3.307(a)(1) and (a)(3).

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the Veteran clearly had diabetes mellitus.  The remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's diabetes mellitus and his active duty or ACDUTRA service.

An August 1997 letter from Chief of VA Medical Center Ophthalmology Section states,

The [Veteran] entered the army on 12/1/55 and was discharged on 10/3/57.  He then joined the National Guard on 12/19/57, and was discharged on 1/31/86.  In April 1971, the diagnosis of diabetes mellitus was made by his civilian [physician,] ....  He is still afflicted by the diabetes and all of its complications including legal blindness due to proliferative diabetic retinopathy in both eyes.  ...  Because of the enclosed documentation, the diabetes is in fact service-connected with all of its eye complications ... while this man was on maneuvers in the National Guard.

A September 1997 letter from Dr. Garvin states that he was the Veteran's medical officer from 1971 until about 1994, and that the he developed diabetes in April 1971 while serving in the National Guard.

In September 1999, the Board remanded the case for an addendum to the August 1997 statement of the VA Ophthalmology Section Chief to include an explanation as to her reasons for concluding that the Veteran's diabetes mellitus was related to his service with the National Guard.  Unfortunately, the VA Section Chief who provided the 1997 statement was no longer employed by VA.  The Veteran was provided an additional examination in May 2002, and the examiner noted that the Veteran's diabetes mellitus was diagnosed in 1971 with insulin management.


A medical opinion was obtained in April 2015.  The examiner, a physician, noted, 

Type 2 diabetes mellitus consists of an array of dysfunctions characterized by hyperglycemia and resulting from the combination of resistance to insulin action, inadequate insulin secretion, and excessive or inappropriate glucagon secretion.  The etiology of type 2 diabetes mellitus appears to involve complex interactions between environmental and genetic factors.  Presumably, the disease develops when a diabetogenic lifestyle (i.e., excessive caloric intake, inadequate caloric expenditure, obesity) is superimposed on a susceptible genotype.  

The examiner opined that it was less likely than not that the Veteran's diabetes had its onset in or was related to any period of ACDUTRA and less likely than not that diabetes had its onset between June and July 1970, even though not diagnosed until later.  The examiner noted that it could be very difficult to pinpoint when a disease like diabetes had its exact onset.  The examiner noted that tracking symptoms is often helpful, and the Veteran was noted to have had symptoms between October and December of 1970.  The examiner noted that mild blood glucose abnormalities may unknowingly be present without significant recognizable symptoms, but this could have been going on for some months prior to diagnosis.  The examiner noted that it was not possible to state with the required degree of certainty that the disease had its onset within the narrow window of time (June to July 1970) when he was on active duty training.  The examiner also opined that it was less likely than not that the Veteran's diabetes was aggravated (i.e., permanently worsened beyond its natural progression) by any period of active duty training.  The examiner noted that the physically rigorous requirements of training could potentially exacerbate (temporarily worsen) symptoms of diabetes, but it is unlikely that  active duty training caused a permanent worsening of the Veteran's diabetes.  The examiner explained that a permanent worsening would be evidenced by such experiences as the onset of a diabetes complication while on active duty training or shortly thereafter or permanent addition of new medications for diabetes control while on active duty training or shortly thereafter.  Temporary use of medication for an episode of hyperglycemia or temporary need for caloric intake for a hypoglycemic episode is not evidence of permanent worsening, but rather, evidence of transient fluctuations in glycemic control due to the physical rigors of training.  The physician stated that the more plausible explanation for the described issues with glycemic control as reported in the provided buddy statement would be temporary exacerbations and not permanent worsening beyond the natural progression of the disease.

With respect to residuals of a right eye injury, the August 1997 letter from Chief of VA Ophthalmology Section states,

[T]he patient suffered an eye injury on the right side due to being hit by a low branch while on maneuvers on 6/19/80.  Due to all of the surgery and laser treatments to this eye subsequent to the injury described above, it is no longer possible to see the scar caused by the injury on 6/19/80.  Because of the enclosed documentation, the diabetes is in fact service-connected with all of its eye complications as well as the conjunctival injury while this man was on maneuvers in the National Guard.

In September 1999, the Board remanded the case for an addendum to the August 1997 statement of the VA Ophthalmology Section Chief to include an explanation in greater detail the basis for her opinion that there was a right eye scar residual of the June 1980 injury, why the surgery and laser treatments performed subsequent to the injury made it no longer possible to detect the scar, and whether there was any current right eye disability attributable to the eye injury on ACDUTRA rather than to diabetes mellitus.  As noted above, the VA Section Chief who provided the 1997 statement was no longer employed by VA.  The Veteran was provided an additional eye examination in April 2000; and the examiner stated that at that time, there was no right eye pathology secondary to prior conjunctival injury sustained in 1980.

In September 2010, VA received an addition statement from Dr. Garvin.  He indicated that he removed a piece of wood from the Veteran's eye during National Guard summer camp in June 1980.

A medical opinion was obtained in May 2015.  The examiner, an optometrist, noted that eye disorders since August 2009 included tractional retinal detachment, right eye; proliferative diabetic retinopathy status/post pan-retinal photocoagulation, both eyes; cataract right eye; epiretinal membrane, right eye.  The examiner opined that the conditions were less likely than not incurred in or caused by the claimed in-service injury that occurred in June 1980 on ACDUTRA and that it was at least as likely as not that the diagnoses of tractional retinal detachment, proliferative diabetic retinopathy status/post pan-retinal photocoagulation, cataract, and epiretinal membrane were related to the Veteran's diabetes.  The examiner explained that on June 19, 1980, the Veteran was struck by a low hanging branch in the right eye while on patrol.  The examiner noted that the Veteran stated that he was treated with a patch and drops for six days.  The examiner stated that the nature of the injury as well as the treatment provided suggests that he suffered a corneal abrasion.  The examiner stated that corneal abrasions do not result in damage to the retina.  The examiner also noted that in a Buddy statement dated November 6, 2009 it was reported that the Veteran's vision began to decline in 1993 long after the injury in 1980.  The examiner opined that the diagnoses of diabetic retinopathy status/post pan-retinal photocoagulation and tractional retinal detachment were the direct result of the Veteran's diabetes mellitus and that a review of the record showed that his right eye visual impairment was the result of these diagnoses.  The examiner also stated that chronic hyperglycemia is thought to be the primary cause of diabetic retinopathy and that diabetic retinopathy is not related to ocular trauma.

The Board notes that at first glance, there appears to be difference of opinion among the medical professionals.  In deciding whether the Veteran's diabetes mellitus is in any way related to his ACDUTRA and whether the Veteran has a chronic right eye disability related to the injury sustained during ACDUTRA, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Initially, the Board notes that Dr. Garvin's statements as well as the 1997 opinion of the VA Ophthalmology Section Chief regarding diabetes mellitus are not inconsistent with the VA unfavorable opinions.  The question is not whether the Veteran's diabetes mellitus had its onset while the Veteran was serving in the National Guard but whether the onset was during a period of ACDUTRA.  Neither Dr. Garvin nor the VA Ophthalmology Section Chief addressed whether diabetes mellitus had its onset during a period of active duty or ACDUTRA.    

Similarly, the question is not whether the Veteran had a right eye injury during a period of ACDUTRA but whether he had chronic disability from that injury.  Dr. Garvin has not provided a statement address the pertinent question.  

As such, the Board does not find that either of Dr. Garvin's statements or that the 1997 opinion of the VA Ophthalmology Section Chief regarding diabetes mellitus address the questions at issue.  

Similarly, the August 1997 opinion of the VA Ophthalmology Section Chief regarding whether there was a chronic residual from the right eye injury sustained by the Veteran while on ACDUTRA in 1980 is not inconsistent with the unfavorable opinions of record.  The Section Chief acknowledged that a scar was not seen.  She indicates, however, that there would have been a chronic residual scar from the June 1980 right eye injury had it not been for subsequent surgery and laser treatments to the right eye.  She did not, however, identify any evidence to support that fact.  There is no evidence in the record of a right eye scar prior to surgery and laser treatments.  As noted above, Report of Medical Examination in January 1984 indicated that clinical examination of the Veteran's eyes were normal, including visual acuity and refraction, opthalmoscopic, pupils, and motility.  As such, the 1997 favorable opinion appears to be based on speculation, without supporting clinical data or other rationale and is unsupported by clinical evidence.  As a result, the August 1997 opinion of the VA Ophthalmology Section Chief, although favorable to the Veteran's claim, is of little persuasive value.

The April 2000 examiner stated that at that time, there was no right eye pathology secondary to prior conjunctival injury sustained in 1980.  The May 2015 examination pointed out that based on the nature of the injury as well as the treatment provided, the Veteran likely suffered a corneal abrasion in June 1980.  The examiner found that the record indicated that the Veteran's right eye visual impairment was the result of tractional retinal detachment, proliferative diabetic retinopathy status post pan-retinal photocoagulation, cataract, epiretinal membrane and not related to his diabetes mellitus and not to ocular trauma.  

The Board finds the unfavorable opinions very persuasive since the medical facts, clinical evidence, and reasoning underlying the opinions were set forth.

In this case, the weight of the evidence establishes that it is less likely than not that the Veteran's diabetes mellitus had its onset while the Veteran was serving in the National Guard during a period of ACDUTRA and that it is less likely than not that the June 1980 right eye injury resulted in the pathology underlying his visual impairment.  

The Board must also consider the Veteran's own opinion that his diabetes mellitus and right eye visual impairment were related to his National Guard ACDUTRA service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his diabetes mellitus or right eye visual impairment as the question of etiology is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Thus, the record is absent competent evidence of onset of diabetes mellitus during a period of active duty or during a period of ACDUTRA; competent evidence of permanent worsening of diabetes during a period of active duty or during a period of ACDUTRA; competent evidence of diabetes mellitus within a year following active duty service of 90 days or more; competent evidence of a right eye scar; and competent evidence of a nexus between the Veteran's diabetes mellitus with complications of tractional retinal detachment, proliferative diabetic retinopathy status post pan-retinal photocoagulation, cataract, epiretinal membrane and a period of active duty service, including a period of ACDUTRA. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
 


ORDER

Entitlement to service connection for diabetes mellitus is denied.
 
Entitlement to service connection for chronic residuals of a right eye injury is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


